Citation Nr: 9909679	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-23 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952, from November 1952 to November 1958 and from 
December 1958 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a June 1995 rating determination by the Columbia, South 
Carolina Regional Office (RO) which denied service connection 
for a heart attack, sinus condition and right shoulder injury 
as well as an increased evaluation for service-connected 
bilateral hearing loss.  The RO also found that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a low back disability.  

In his Notice of Disagreement (NOD), received in February 
1996, the veteran limited his claim to the issues noted on 
the title page.  Hence, the issue of entitlement to service 
connection for a heart attack is not developed for appellate 
review, and action by the Board is not appropriate.


REMAND

In his February 1996 notice of disagreement, the veteran 
requested a hearing before a traveling member of the Board.  
In a VA Form 9 received in June 1996, he requested a personal 
hearing before the RO.  A review of the record shows that a 
RO hearing was scheduled for April 8, 1997.  A subsequent 
letter indicates the April hearing was rescheduled for 
January 13, 1997.  In the subsequent Certification of Appeal 
(Form 8), the RO noted that the hearing had been canceled, 
although there is no indication that the veteran withdrew his 
request.  Therefore, the RO should ascertain whether the 
veteran still desires a RO and/or travel board hearing and, 
if so, such hearing should be scheduled.

While acknowledging that the veteran's claims for service 
connection for a sinus disability and right shoulder 
disability are arguably not well-grounded, the Board finds 
that additional development of the record, which includes 
requesting any additional medical records reflecting 
treatment or examination during the veteran's period of 
active service and since then is warranted in order to afford 
the veteran all reasonable assistance in pursuing his claim.  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet.App. 69 
(1995).

To that end, in a November 1998 statement the veteran 
indicated that there were available records at the Augusta VA 
Medical Center and that he had been given a hearing test and 
issued hearing aids for both ears in 1997.  He also indicated 
that he had been treated for a sinus condition that has 
existed since 1951.  Inasmuch as such treatment records, if 
existing, may aid the veteran in establishing a well-grounded 
claim, an effort should be made to obtain them for inclusion 
in the claims folder.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for a back disability, the Board notes that in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that "new and material evidence" as provided 
in 38 C.F.R. § 3.156(a) had been impermissibly defined in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) as requiring 
"a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  In this appeal, the RO has based its 
denial of the veteran's claim on a finding that there is no 
possibility of a change in outcome.  The RO must consider the 
issue on appeal in light of the Federal Circuit's opinion in 
Hodge.  

The RO should rely on the language of 38 C.F.R. § 3.156(a) 
itself to determine whether new and material evidence has 
been submitted sufficient to reopen the claim.  Thus, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).

In his substantive appeal, the veteran indicated that if 
service medical records did not show a back injury in 1961, 
he had proof of this injury.  He should be advised to submit 
any evidence in his possession relative to this issue.

Accordingly, this case is REMANDED to the RO for the 
following action: 


1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers 
who have provided him treatment for 
sinusitis since service discharge to 
include both VA and private treatment.  
The RO should also obtain the names of 
any other physicians and medical 
facilities from which he has received 
examination or treatment for hearing loss 
since March 1995 or back or right 
shoulder disability since service 
discharge, including records from the 
Augusta VA Medical Center dated in 1997.  
The RO should obtain copies of all VA 
treatment records, and private records 
regarding the veteran's service-connected 
hearing loss.  The veteran should be 
advised that in order to complete his 
claims, he should obtain and submit 
copies of all non-VA treatment records 
regarding the issues of sinus, back and 
right shoulder disabilities.  Complete 
copies of all records obtained should be 
associated with the claims file.

The veteran should be specifically 
advised to submit any evidence he has 
regarding the inservice occurrence of a 
back injury in Germany in 1961 or any 
evidence otherwise related to this issue.

2.  With any additional information 
obtained pursuant to the development 
requested above, the RO should determine 
whether the veteran has a well-grounded 
claim with regard to the issue of 
sinusitis.  The veteran should be 
accorded a VA examination with regard to 
this issue if the RO determines it is 
well grounded but may not be granted 
based on the available evidence.  The 
examiner should be instructed to set 
forth the history of symptoms as reported 
by the veteran as well as all pertinent 
findings.  The examiner should express an 
opinion as to the medical probability of 
a relationship between current findings 
and the veteran's service, as well as any 
service-connected disorder(s) or the 
medications prescribed for any service-
connected disorder(s).  The claims folder 
should be made available to the examiner 
for review.

3.  The veteran should be referred for VA 
audiological examination, to ascertain 
the current severity of his bilateral 
hearing loss.  Audiometric testing should 
be performed and all findings should be 
reported in detail.  It is imperative 
that the claims file in this case be made 
available to the examiner for use in the 
study of the case.

4.  The RO should contact the veteran to 
determine whether or not he wants a RO 
and/or travel board hearing.  If so, the 
RO should take appropriate action to 
schedule such hearing(s) for the veteran.

5.  After the development requested above 
has been completed, the RO should again 
review the record and in doing so 
reconsider the issue on appeal of whether 
new and material evidence has been 
submitted to reopen the claim of service 
connection for a back disability pursuant 
to the decision of the Federal Circuit in 
Hodge v. West.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the claims folder should be returned to the Board 
for further appellate review, if in order.  No action is 
required of the veteran until he receives further notice.  
The purpose of this remand is to accord the appellant due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


